Citation Nr: 0835143	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-26 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for spondylosis 
of the lumbosacral spine (claimed as a back disorder). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel
INTRODUCTION

The veteran had active service from November 1945 to February 
1947.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2006 rating action of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Reno, Nevada.

The appellant provided testimony at a September 2008 
videoconference hearing before the undersigned.  A transcript 
of that proceeding is associated with the claims folder.  


FINDINGS OF FACT

1.  In an unappealed June 2000 rating decision, the RO denied 
a request to reopen a claim of entitlement to service 
connection for spondyosis of the lumbosacral spine (back 
disorder).  

2. The evidence associated with the claims file subsequent to 
the June 2000 rating decision, by itself, or in conjunction 
with the previously considered evidence, does not relate to 
an established face necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 2000 rating decision which denied the veteran's 
request to reopen the claim of entitlement to service 
connection for spondylosis of the lumbosacral spine (back 
disorder) is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7105 
(West 2002).

2.  The evidence received subsequent to the June 2000 rating 
decision is not new and material and the requirements to 
reopen the claim have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

In the present case, the RO provided the veteran pre-
adjudication notice by a letter dated August 2006.  

In the context of reopening a claim, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
August 2006 notice letter provided the veteran with the 
criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial in June 2000.  The letter also provided 
information regarding how VA assigns a rating percentage and 
an effective date.

Regarding the duty to assist, the Board finds that all 
necessary assistance has been provided to the appellant, 
whereas VA has obtained service treatment records, VA 
outpatient records, and afforded the veteran a hearing before 
a Decision Review Officer in April 2007, as well as, a 
hearing before the Board in September 2008.  The veteran has 
not been afforded a VA examination in connection with his 
claim; however, the duty to provide a medical examination or 
obtain a medical opinion applies to claims to reopen only if 
new and material evidence is presented.  38 C.F.R. § 
3.159(c)(4).

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the appellant has not contended otherwise.  

Based on the foregoing, VA has substantially complied with 
the notice and assistance requirements and the appellant is 
not prejudiced by a decision on the claim at this time.     

Claim to Reopen Based on New and Material Evidence

The veteran is claiming entitlement to service connection for 
a back disorder.  The Board observes that a rating decision 
denying service connection was issued in August 1969.  At 
that time, the evidence of record did not show that the 
veteran had a current back disorder.  The veteran did not 
file an appeal and the decision became final.  See 
38 U.S.C.A. § 7105.  In September 1999, he requested that his 
claim be reopened.  Such request was denied by the RO in a 
June 2000 rating decision.  The veteran was provided notice 
of this decision later that same month; however, he did not 
file an appeal and the decision became final.  See 38 
U.S.C.A. § 7105.  In May 2006, he requested that his claim be 
reopened, such request was denied by the RO in an October 
2006 rating decision that is the subject of the present 
appeal.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  

It appears that the RO addressed the claim on the merits.  
However, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the manner in which the 
RO characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

As a general rule, a claim may be reopened and reviewed if 
"new and material" evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.R.F. § 3.156.  With respect to new and material evidence 
claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers, and 
"material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened, and 
VA may then evaluate the merits of the claim on the basis of 
all evidence of record.   

As previously noted, the veteran's request to reopen his back 
claim was denied in June 2000.  The evidence associated with 
the claims file at the time of the June 2000 rating decision 
included service treatment records, VA outpatient records, 
and the report of a May 1969 VA examination.  The service 
treatment records did not contain any complaints or treatment 
referable to the spine.  The May 1969 VA examination 
similarly failed to show any back problems.  VA treatment 
records dated from 1995 onward indicate current back 
disability, but did not contain any competent opinions 
linking such disability to active service.  Finally, 
veteran's statements of record in June 2000 contain his 
report of in-service back injury in 1946, while working in a 
salvage yard in Germany.

Based on a review of the evidence, the RO determined that 
adequate new and material evidence showing that a current 
back disability is causally related to active service had not 
been submitted.  Thus the request to reopen the claim was 
denied.  

Evidence added to the record since the time of the last final 
denial in June 2000 includes a VA medical examination 
conducted in October 2007, VA outpatient treatment records 
from April 1993 to August 2008, and a statement from the 
veteran in May 2008.   

The examination report from the October 2007 VA examination 
contains no evidence of complaints, treatment, or diagnosis 
of a back disorder.  

Regarding the treatment records, an October 1997 an MRI of 
the lumbar spine showed disc herniation at L4-5.  In October 
1998 an MRI of the lumbar spine demonstrated bulging at the 
intervertebral disc at L4-5 with a left paracentral disc 
protrusion; mild bulging of the intervertebral disc at L3-4; 
mild left sided foraminal narrowing at L5-S1; mild spinal 
stenosis at L3-4; and moderate spinal stenosis at L4-5 level.  
In January 1999 X-rays of the lumbosacral spine show 
spondylosis of the lower lumbar spine.  

Additionally, a VA outpatient clinic record dated in May 2007 
indicated that the veteran had been receiving physical 
therapy for chronic low back pain caused by degeneration of 
the spine and scoliosis.  Furthermore, X-rays performed in 
October 2007 also reveal moderate degenerate changes at the 
L4-5 and L5-S1 level with disc space narrowing and multi-
level mild marginal osteophyte formation.  

Finally, the veteran's statement, dated May 2008 indicates 
that doctors from the West Los Angeles VA Medical Center have 
been treating his back problems for 35 years.  He also 
indicated continuous back symptomatology at his September 
2008 hearing before the undersigned.  In that hearing, he 
again described his claimed in-service injury in 1946.

The evidence described above was not previously before agency 
decisionmakers and is not redundant or cumulative of the 
evidence associated with the claims file in June 2000.  
Therefore, it is new as contemplated by 38 C.F.R. § 3.156(a).  
However, the  recently-submitted evidence does not show that 
the veteran's current complaints and diagnosis are related to 
his active service.  Thus without objective medical evidence 
linking the veteran's back disability to service, the 
evidence is not found to relate to an unestablished fact 
necessary to substantiate the claim.  For the same reason, it 
does not raise a reasonable possibility of substantiating the 
claim.  Thus, the recently submitted evidence is not material 
and the requirements of 38 C.F.R. § 3.156(a) have not been 
satisfied.  

Again, the claim was last denied in June 2000 due to the 
absence of evidence demonstrating that the current back 
disorder is causally related to active service.  Such 
evidence remains lacking at this time.  

In conclusion, the request to reopen a claim of entitlement 
to service connection for a back disability must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


						(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for spondyosis of the lumbosacral spine (back 
disorder) is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


